      Case 4:21-cv-00515-BSM-ERE Document 11 Filed 07/30/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

CHRISTOPHER FLETCHER                                               PETITIONER
ADC #102523

VS.                      NO. 4:21-CV-00515-BSM-ERE

DEXTER PAYNE, Director,
Arkansas Division of Correction                                    RESPONDENT

                                     ORDER

      Respondent has filed a Response (Doc. 10) asserting three alternative grounds

for dismissing Mr. Fletcher’s 28 U.S.C. § 2254 habeas petition: (1) the petition is

time-barred because Mr. Fletcher failed to meet the one-year statute of limitations

under 28 U.S.C. § 2244(d)(1); (2) the claims presented are procedurally defaulted

because Mr. Fletcher failed to present them in state court, and the time for doing so

has passed; and (3) the claims presented are without merit.

      Mr. Fletcher is directed to file, on or before Monday, August 29, 2021, a

Reply addressing Respondent’s arguments for dismissal.

      IT IS SO ORDERED this 30th day of July, 2021.




                                ________________________________________
                                UNITED STATES MAGISTRATE JUDGE
